DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1, 3-8, 10, 12-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US 2020/0077432, relying on the provisional applications 62/519,705 and 62/518,848) in view of Park et al. (US 2018/0343154) and Seo et al. (US 2015/0131546).
Regarding Claim 1, Xiong teaches a communication method, comprising: determining, by a terminal device, a first bandwidth part (BP) and a second BP ([0058] Where multiple BWPs have the same numerology, such time patterns may also be used to indicate instances when the UE may be scheduled using multiple BWPs); and
receiving, by the terminal device, PDSCH from a network device ([0058] the UE may be scheduled using multiple BWPs or may be scheduled to receive PDCCH and PDSCH simultaneously on two or more BWPs),
wherein, when the first BP and the second BP correspond to a same numerology ([0053] a numerology including a 15 kHz subcarrier spacing, is applied for the PDSCH 608 occupying both BWPs #1 and #2; [0058] Where multiple BWPs have the same numerology; [0097] an activation of multiple BWPs with same numerology may be allowed with different slot durations): the PDSCH is mapped onto the first BP and the second BP ([0051] a single numerology may be applied for the data transmission occupying multiple BWPs. In this case, single numerology value can be explicitly 
	However, Xiong does not teach receiving a first transport block (TB), the first TB is mapped onto the first BP and the second BP; and a physical resource block (PRB) index of the first BP and a PRB index of the second BP are consecutively numbered in a frequency domain resource occupied by the first BP and the second BP, wherein a number of a highest PRB in frequency domain of the first BP and a number of a lowest PRB in frequency domain of the second BP are two consecutive numbers.
	In an analogous art, Park teaches receiving a first transport block (TB) ([0108] one TB assigned by one DCI (in case of single codeword scheduling) … may be transmitted throughout the plurality of DL or UL BWPs in accordance with pieces of PRB assignment information),
the first TB is mapped onto the first BP and the second BP ([0108] one TB assigned by one DCI (in case of single codeword scheduling) or two or more TBs (in case of multiple codewords scheduling) may be transmitted throughout the plurality of DL or UL BWPs in accordance with pieces of PRB assignment information. The BWP aggregation may be configured by the BS/network through the UE-specific higher layer signaling, MAC CE signaling or L1 control signaling; [0057] UL/DL BWPs for communication between the UE and the BS may be configured to a certain time instance by activation of DL BWPs for PDSCH).

The combination of Xiong and Park does not teach a physical resource block (PRB) index of the first BP and a PRB index of the second BP are consecutively numbered in a frequency domain resource occupied by the first BP and the second BP, wherein a number of a highest PRB in frequency domain of the first BP and a number of a lowest PRB in frequency domain of the second BP are two consecutive numbers.
In an analogous art, Seo teaches a physical resource block (PRB) index of the first BP and a PRB index of the second BP are consecutively numbered in a frequency domain resource occupied by the first BP and the second BP, wherein a number of a highest PRB in frequency domain of the first BP and a number of a lowest PRB in frequency domain of the second BP are two consecutive numbers ([0167] regions in which a DVRB has not been mapped to a PRB (e.g., PRB indices 64-74) are present in the last PRBs of a system band. In such a case, a subband 0 may be configured as in PRB indices 0-31, a subband 1 may be configured as in PRB indices 32-63, and a subband 2 may be configured as in PRB indices 64-74. Alternatively, the subband 0 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Seo’s method with Xiong’s method so that it can allocate RBs to the existing UE that uses the entire system band and the UE that uses subbands and improve the use efficiency of the RBs (Seo [0138]) with the unified RB indexing method across the subbands.

Regarding Claim 3, Xiong teaches when the first BP and the second BP correspond to the same numerology ([0053] a numerology including a 15 kHz subcarrier spacing, is applied for the PDSCH 608 occupying both BWPs #1 and #2; [0058] Where multiple BWPs have the same numerology; [0097] an activation of multiple BWPs with same numerology may be allowed with different slot durations).
However, Xiong does not teach before the receiving, by the terminal device, a first TB from a network device, the method further comprises: receiving, by the terminal device, first control information from the network device, wherein the first control information is configured in the first BP or the second BP, and is used to schedule the first BP and the second BP; and receiving, by the terminal device, first information from the network device, wherein the first information is used to indicate a time-frequency location of the first control information.
	In an analogous art, Park teaches before the receiving, by the terminal device, a first TB from a network device ([0108] one TB assigned by one DCI (in case of single codeword scheduling) … may be transmitted throughout the plurality of DL or UL BWPs 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Park’s method with Xiong’s method so that multi-BWPs scheduling may be applied in the form of BWP aggregation, and the PRB assignment information region included in the DL assignment 

Regarding Claim 4, Xiong teaches when the first BP and the second BP correspond to the same numerology ([0053] a numerology including a 15 kHz subcarrier spacing, is applied for the PDSCH 608 occupying both BWPs #1 and #2; [0058] Where multiple BWPs have the same numerology; [0097] an activation of multiple BWPs with same numerology may be allowed with different slot durations).
However, Xiong does not teach the method further comprises: determining a sum of a bandwidth of the first BP and a bandwidth of the second BP; and determining, by the terminal device based on the sum, a size of a physical resource block group (RBG) allocated to the first TB.
In an analogous art, Park teaches the method further comprises: determining a sum of a bandwidth of the first BP and a bandwidth of the second BP ([0102] PDSCH or PUSCH transmission for a UE may be defined to support multi-BWPs scheduling performed through a plurality of DL BWPs or a plurality of BWPs within the same time slice. The multi-BWPs scheduling may be set up by the BS through the UE-specific higher layer signaling, MAC CE signaling, or L1 control signaling according to the UE; [0106] the multi-BWPs scheduling may be applied in the form of BWP aggregation; [0107]); and

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Park’s method with Xiong’s method so that multi-BWPs scheduling may be applied in the form of BWP aggregation, and the PRB assignment information region included in the DL assignment DCI or UL grant for the UE is set up by the BS and analyzed by the UE on the basis of the PRBs included in all the DL BWPs or UL BWPs to which aggregation is set up ([Park [0106]-[0107]). Because the BWPs are aggregated, the throughput of the data transmission can be increased, and the 5G application, for example, the eMBB usage scenario, can be satisfied (Park [0039]).

Regarding Claim 5, Xiong teaches when the first BP and the second BP correspond to the same numerology ([0053] a numerology including a 15 kHz subcarrier 
However, Xiong does not teach the first BP and the second BP are in a same BP group, before the terminal device determines the first BP and the second BP, the method further comprises: receiving, by the terminal device, second information from the network device, wherein the second information is used to indicate an identifier (ID) of the BP group, and wherein all BPs comprised in the BP group correspond to a same numerology; and wherein the terminal device determines the first BP and the second BP comprises: determining, by the terminal device, the first BP and the second BP based on the ID of the BP group.
In an analogous art, Park teaches the first BP and the second BP are in a same BP group ([0112] the UE may receive BWP setup information from a BS (S400). The BWP setup information refers to information about a BWP set that includes at least one of BWPs for the UE), before the terminal device determines the first BP and the second BP, the method further comprises: receiving, by the terminal device, second information from the network device ([0112] the UE may receive BWP setup information from a BS), wherein the second information is used to indicate an identifier (ID) of the BP group, and wherein all BPs comprised in the BP group correspond to a same numerology ([0112] the UE may receive BWP setup information from a BS (S400). The BWP setup information refers to information about a BWP set that includes at least one of BWPs for the UE; [0115] each BWP of the BWP set may be configured based on common RB indexing information about CCs formed by the BS); and wherein the terminal device 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Park’s method with Xiong’s method so that multi-BWPs scheduling may be applied in the form of BWP aggregation, and the PRB assignment information region included in the DL assignment DCI or UL grant for the UE is set up by the BS and analyzed by the UE on the basis of the PRBs included in all the DL BWPs or UL BWPs to which aggregation is set up ([Park [0106]-[0107]). Because the BWPs are aggregated, the throughput of the data transmission can be increased, and the 5G application, for example, the eMBB usage scenario, can be satisfied (Park [0039]).

Regarding Claim 6, Xiong teaches when the first BP and the second BP correspond to the same numerology ([0053] a numerology including a 15 kHz subcarrier spacing, is applied for the PDSCH 608 occupying both BWPs #1 and #2; [0058] Where multiple BWPs have the same numerology; [0097] an activation of multiple BWPs with same numerology may be allowed with different slot durations).

In an analogous art, Park teaches the method further comprises: determining, by the terminal device based on bandwidths of all the BPs comprised in the BP group ([0112] The BWP setup information refers to information about a BWP set that includes at least one of BWPs for the UE; [0115] each BWP of the BWP set may be configured based on common RB indexing information about CCs formed by the BS), a size of an RBG allocated to the first TB ([0105] it may be defined that frequency resource (in units of PRB or RBG) assignment information regions and time domain resource assignment information regions of the DL assignment DCI or UL grant are commonly applied to the indicated DL BWP or UL BWP when a DL BWP or UL BWP is indicated by a bitmap information region included in DL assignment DCI or UL grant for a UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Park’s method with Xiong’s method so that multi-BWPs scheduling may be applied in the form of BWP aggregation, and the PRB assignment information region included in the DL assignment DCI or UL grant for the UE is set up by the BS and analyzed by the UE on the basis of the PRBs included in all the DL BWPs or UL BWPs to which aggregation is set up ([Park [0106]-[0107]). Because the BWPs are aggregated, the throughput of the data transmission can be increased, and the 5G application, for example, the eMBB usage scenario, can be satisfied (Park [0039]).


However, Xiong does not teach determining, by the terminal device, a third BP; and when a numerology corresponding to the third BP is different from the numerology corresponding to the BP group, receiving, by the terminal device, a second TB from the network device, wherein the second TB is mapped onto the third BP.
In an analogous art, Park teaches determining, by the terminal device, a third BP; and when a numerology corresponding to the third BP is different from the numerology corresponding to the BP group ([0055] when a plurality of numerologies (e.g., SCS, CP length, etc.) are supported in a NR CC, transceiving numerologies may be set differently according to the BWPs), receiving, by the terminal device, a second TB from the network device ([0108] one TB assigned by one DCI (in case of single codeword scheduling) … may be transmitted throughout the plurality of DL or UL BWPs in accordance with pieces of PRB assignment information), wherein the second TB is mapped onto the third BP ([0108] one TB assigned by one DCI (in case of single codeword scheduling) or two or more TBs (in case of multiple codewords scheduling) may be transmitted throughout the plurality of DL or UL BWPs in accordance with pieces of PRB assignment information. The BWP aggregation may be configured by the BS/network through the UE-specific higher layer signaling, MAC CE signaling or L1 control signaling).


Regarding Claim 8, Xiong does not teach when the first BP and the second BP correspond to different numerologies, the method further comprises: receiving, by the terminal device, a third TB from the network device, wherein the first TB is mapped onto the first BP, and wherein the third TB is mapped onto the second BP.
In an analogous art, Park teaches when the first BP and the second BP correspond to different numerologies ([0055] when a plurality of numerologies (e.g., SCS, CP length, etc.) are supported in a NR CC, transceiving numerologies may be set differently according to the BWPs), the method further comprises: receiving, by the terminal device, a third TB from the network device  ([0108] one TB assigned by one DCI (in case of single codeword scheduling) … may be transmitted throughout the plurality of DL or UL BWPs in accordance with pieces of PRB assignment information), wherein the first TB is mapped onto the first BP, and wherein the third TB is mapped onto the second BP ([0108] one TB assigned by one DCI (in case of single codeword two or more TBs (in case of multiple codewords scheduling) may be transmitted throughout the plurality of DL or UL BWPs in accordance with pieces of PRB assignment information. The BWP aggregation may be configured by the BS/network through the UE-specific higher layer signaling, MAC CE signaling or L1 control signaling).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Park’s method with Xiong’s method so that multi-BWPs scheduling may be applied in the form of BWP aggregation, and the PRB assignment information region included in the DL assignment DCI or UL grant for the UE is set up by the BS and analyzed by the UE on the basis of the PRBs included in all the DL BWPs or UL BWPs to which aggregation is set up ([Park [0106]-[0107]). Because the BWPs are aggregated, the throughput of the data transmission can be increased, and the 5G application, for example, the eMBB usage scenario, can be satisfied (Park [0039]).

Regarding Claim 10, Xiong does not teach when the first BP and the second BP correspond to the different numerologies, the method further comprises: determining, by the terminal device based on a bandwidth of the first BP, a size of an RBG allocated to the first TB; and determining, by the terminal device based on a bandwidth of the second BP, a size of an RBG allocated to the third TB.
In an analogous art, Park teaches when the first BP and the second BP correspond to the different numerologies ([0055] when a plurality of numerologies (e.g., SCS, CP length, etc.) are supported in a NR CC, transceiving numerologies may be set in units of PRB or RBG) assignment information regions and time domain resource assignment information regions of the DL assignment DCI or UL grant are commonly applied to the indicated DL BWP or UL BWP when a DL BWP or UL BWP is indicated by a bitmap information region included in DL assignment DCI or UL grant for a UE); and determining, by the terminal device based on a bandwidth of the second BP, a size of an RBG allocated to the third TB ([0105] it may be defined that frequency resource (in units of PRB or RBG) assignment information regions and time domain resource assignment information regions of the DL assignment DCI or UL grant are commonly applied to the indicated DL BWP or UL BWP when a DL BWP or UL BWP is indicated by a bitmap information region included in DL assignment DCI or UL grant for a UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Park’s method with Xiong’s method so that multi-BWPs scheduling may be applied in the form of BWP aggregation, and the PRB assignment information region included in the DL assignment DCI or UL grant for the UE is set up by the BS and analyzed by the UE on the basis of the PRBs included in all the DL BWPs or UL BWPs to which aggregation is set up ([Park [0106]-[0107]). Because the BWPs are aggregated, the throughput of the data transmission can be increased, and the 5G application, for example, the eMBB usage scenario, can be satisfied (Park [0039]).


However, Xiong does not teach sending a first transport block (TB), the first TB is mapped onto the first BP and the second BP; and a physical resource block (PRB) index of the first BP and a PRB index of the second BP are consecutively numbered in a frequency domain resource occupied by the first BP and the second BP, wherein a 
In an analogous art, Park teaches sending a first transport block (TB) ([0108] one TB assigned by one DCI (in case of single codeword scheduling) … may be transmitted throughout the plurality of DL or UL BWPs in accordance with pieces of PRB assignment information),
the first TB is mapped onto the first BP and the second BP ([0108] one TB assigned by one DCI (in case of single codeword scheduling) or two or more TBs (in case of multiple codewords scheduling) may be transmitted throughout the plurality of DL or UL BWPs in accordance with pieces of PRB assignment information. The BWP aggregation may be configured by the BS/network through the UE-specific higher layer signaling, MAC CE signaling or L1 control signaling; [0057] UL/DL BWPs for communication between the UE and the BS may be configured to a certain time instance by activation of DL BWPs for PDSCH).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Park’s method with Xiong’s method so that multi-BWPs scheduling may be applied in the form of BWP aggregation, and the PRB assignment information region included in the DL assignment DCI or UL grant for the UE is set up by the BS and analyzed by the UE on the basis of the PRBs included in all the DL BWPs or UL BWPs to which aggregation is set up ([Park [0106]-[0107]). Because the BWPs are aggregated, the throughput of the data transmission can be increased, and the 5G application, for example, the eMBB usage scenario, can be satisfied (Park [0039]).

In an analogous art, Seo teaches a physical resource block (PRB) index of the first BP and a PRB index of the second BP are consecutively numbered in a frequency domain resource occupied by the first BP and the second BP, wherein a number of a highest PRB in frequency domain of the first BP and a number of a lowest PRB in frequency domain of the second BP are two consecutive numbers ([0167] regions in which a DVRB has not been mapped to a PRB (e.g., PRB indices 64-74) are present in the last PRBs of a system band. In such a case, a subband 0 may be configured as in PRB indices 0-31, a subband 1 may be configured as in PRB indices 32-63, and a subband 2 may be configured as in PRB indices 64-74. Alternatively, the subband 0 may be configured as in the PRB indices 0-31, and the subband 1 may be configured as in PRB indices 32-75).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Seo’s method with Xiong’s method so that it can allocate RBs to the existing UE that uses the entire system band and the UE that uses subbands and improve the use efficiency of the RBs (Seo [0138]) with the unified RB indexing method across the subbands.


Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in Claim 7.
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in Claim 8.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. in view of Park et al., Seo et al. and Jiang et al. (US 2020/0112944).
Regarding Claim 9, the combination of Xiong, Park and Seo does not teach when the first BP and the second BP correspond to the different numerologies, a PRB index of the first BP is independently numbered in the first BP, and a PRB index of the second BP is independently numbered in the second BP.
In an analogous art, Jiang teaches when the first BP and the second BP correspond to the different numerologies, a PRB index of the first BP is independently 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Jiang’s method with Xiong’s method so that the terminal may be informed of position information of corresponding frequency-domain resources and the service data may be transmitted in the frequency-domain resources corresponding to the target transmission resources, and an allocation flexibility of the frequency-domain resources and a frequency utilization rate of a system are improved. (Jiang [0014]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. in view of Park et al., Seo et al. and Yang et al. (US 2019/0288801).
Regarding Claim 11, Xiong does not teach when the first BP and the second BP correspond to the different numerologies, the method further comprises: receiving, by the terminal device, third information from the network device, wherein the third information is used to indicate an identifier (ID) of a first HARQ process, and wherein 
In an analogous art, Park teaches when the first BP and the second BP correspond to the different numerologies ([0055] when a plurality of numerologies (e.g., SCS, CP length, etc.) are supported in a NR CC, transceiving numerologies may be set differently according to the BWPs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Park’s method with Xiong’s method so that multi-BWPs scheduling may be applied in the form of BWP aggregation, and the PRB assignment information region included in the DL assignment DCI or UL grant for the UE is set up by the BS and analyzed by the UE on the basis of the PRBs included in all the DL BWPs or UL BWPs to which aggregation is set up ([Park [0106]-[0107]). Because the BWPs are aggregated, the throughput of the data transmission can be increased, and the 5G application, for example, the eMBB usage scenario, can be satisfied (Park [0039]).
The combination of Xiong, Park and Seo does not teach the method further comprises: receiving, by the terminal device, third information from the network device, wherein the third information is used to indicate an identifier (ID) of a first HARQ process, and wherein the first HARQ process corresponds to the first TB; and receiving, by the terminal device, fourth information from the network device, wherein the fourth 
In an analogous art, Yang teaches the method further comprises: receiving, by the terminal device, third information from the network device, wherein the third information is used to indicate an identifier (ID) of a first HARQ process, and wherein the first HARQ process corresponds to the first TB ([0134] Harq_DL: the (maximum) number of DL HARQ processes (e.g., the maximum number of TTIs within RTT_DL). The number of bits indicating an HARQ process ID in DL grant DCI, and/or the initial number of bits to be stored per DL data (e.g., transport block (TB)) or per HARQ process from the viewpoint of a DL soft buffer may be determined to be different according to an Harq_DL value); and receiving, by the terminal device, fourth information from the network device, wherein the fourth information is used to indicate an ID of a second HARQ process, and wherein the second HARQ process corresponds to the third TB ([0134] Harq_DL: the (maximum) number of DL HARQ processes (e.g., the maximum number of TTIs within RTT_DL). The number of bits indicating an HARQ process ID in DL grant DCI, and/or the initial number of bits to be stored per DL data (e.g., transport block (TB)) or per HARQ process from the viewpoint of a DL soft buffer may be determined to be different according to an Harq_DL value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yang’s method with Xiong’s method so that the retransmission mechanism for each of the transport blocks with different numerologies can be correctly processed based on the corresponding .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yi et al. (US 2021/0127367) teaches method for allocating BWP resource in wireless communication system.
Park et al. (US 2018/0343089) teaches method for configuring frequency resource about component carrier for NR system.
Xiong et al. (US 2020/0052939) teaches reference signal sequence generation and mapping for NR.
Chen et al. (US 2018/0279310) teaches method for dual0mode operations in NR system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645.  The examiner can normally be reached on M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413